DETAILED ACTION
	This Office action is in response to Applicant’s reply filed on February 28, 2022. Claims 1, 3-4, and 6-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on February 28, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a non-pneumatic tire with a spoke part between an inner band and outer band, wherein the spoke part includes a first spoke body on an outer peripheral surface of the inner band, a second spoke body on an inner peripheral surface of the outer band; a first, second, third, and fourth spoke extending radially in a zigzag shape when viewed in the axial and circumferential directions; a first connection member extending in both axial and circumferential directions to connect the first, second, third, and fourth spoke; the first spoke and the fourth spoke are connected by a first and second support at a predetermined angle, the second spoke and the third spoke are connected by a third and fourth support at a predetermined angle, when viewed in the circumferential direction the first and fourth support incline toward one side in the axial direction and the second and third support incline toward the other side in the axial direction, and when viewed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617